DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7, 14-16, 22-28, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gregorio 2003/0101683 in view of Backman 2004/0045619 and Winters 7,802,445 for the reasons of record.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gregorio 2003/0101683 in view of Backman 2004/0045619 and Winters 7,802,445 as applied to claims 1, 3, 5-7, 14-16, 22-28, 30 and 34 above, and further in view of WO 95/00797 for the reasons of record.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gregorio 2003/0101683 in view of Backman 2004/0045619 and Winters 7,802,445 as applied to claims 1, 3, 5-7, 14-16, 22-28, 30 and 34 above, and further in view of applicant’s acknowledged state of the art (AK).

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive. Applicant argues that “the Office Action, at pages 2 and 3, appears to rely on Backman for teaching that the claimed single innermost pipe can be comprised of polyethylene (PE). Specifically, the Office Action appears to equate the PE of the single inner pipe of claim 1 with the high density polyethylene (HDPE) of the innermost layer 32 of Fig. 3 of Backman. However, this is not correct. The office action relies on Backman to teach the use of PEX or cross-linked polyethylene and not PE for piping in heat water applications; see [0002]. 
Furthermore, the fact that Backman’s pipe contains multiple layers of different materials is not relevant regarding the current rejection because the claims, by virtue of the term “comprising” do not preclude the presence of other materials in the pipe. 
Applicant further argues in regards to claim 30 that “Gregorio’s intended purpose is to have the insulation panel directly contact the item being insulated. If Gregorio were modified to place barrier and adhesive layers 38 and 40 between the item being insulated (i.e., the pipe 1) and the insulation panel 2, then Gregorio would be rendered unsatisfactory for its intended purpose of an insulation panel 2 that directly contacts the pipe 1, because placing the layers 38 and 40 between the pipe 1 and the panel 2 would make it impossible for the panel 2 to be directly in contact with the pipe 1”. However, this is clearly not true since layers 38 and 40 in Gregorio are part of the pipe itself. The rejection does not propose placing any layer between the pipe and the vacuum insulation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783